Citation Nr: 1021964	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  01-00 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for acute and subacute 
peripheral neuropathy to include as due to exposure to 
certain herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1968 to November 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in May 2000, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In a decision in September 2004, the Board denied the 
reopening of the claim of service connection for acute and 
subacute peripheral neuropathy on the basis that new and 
material evidence had not been presented. 

The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order in July 2006, the Court vacated and remanded the 
Board's decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In its Order, the Court vacated and remanded the new and 
material evidence claim due to inadequate notice under the 
Veterans Claims Assistance Act (VCAA).  In compliance with 
the Court's order, the Board remanded the claim in March 2007 
for adequate VCAA notice in accordance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which was cited by the 
Court in its Order. 



To comply with the Court's Order, in March 2007, the Board 
remanded the claim for further development.  As the requested 
development has not cured the VCAA notice deficiency as to 
the rating decision that was the last final disallowance of 
the claim and as to the controlling regulatory definition of 
new and material evidence, further action is required to 
ensure compliance with the Board's remand directive.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Also, the Veteran has identified records of the Social 
Security Administration that have not been requested. 

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance by letter that 
notifies the Veteran of the following: 

a). The last final disallowance of the 
claim was a rating decision by the RO in 
November 1997.

In the rating decision in November 1997, 
the RO denied service connection for 
polyneuropathy (upper extremities) 
because the claimed disability was not 
incurred in or aggravated by service.  
[Although the claim was framed 
differently that the previously denial 
of the claim of service connection for 
peripheral neuropathy due to exposure to 
certain herbicides in a rating decision 
in December 1996, there is but one 
claim.]. 

b). As the current application to reopen 
the claim of service connection for 
peripheral neuropathy was received 
before August 29, 2001, the notice 
should include the following regulatory 
definition of new and material evidence 
in effect prior to August 29, 2001:


"New and material evidence means 
evidence not previously submitted, which 
is neither cumulative nor redundant, and 
bears directly and substantially upon 
the specific matter under consideration, 
and which by itself or in connection 
with evidence previously assembled is so 
significant that it must be considered 
in order to fairly decide the merits of 
the claim." 38 C.F.R. § 3.156(2000). 

c). In this case, new and material would 
be evidence that the Veteran has acute 
or subacute peripheral neuropathy due to 
exposure to certain herbicides either on 
a presumptive basis under 38 U.S.C.A. 
§ 1116 and 38 C.F.R. §§ 3.307 and 3.309 
(the term  acute or subacute peripheral 
neuropathy means transient peripheral 
neuropathy that appears within weeks or 
months of exposure to a herbicide agent 
and resolves within two years of the 
date of onset); or by proof of direct 
causation, that is, the claimed 
disability is actually caused by 
exposure to certain herbicides under 
Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

2. Request records of the Social Security 
Administration. If the records do not 
exist or further efforts to obtain the 
records would be futile, notify the 
Veteran in accordance with 38 C.F.R. 
§ 3.159(e 

3. After the requested development is 
completed, adjudicate the claim.  If the 
benefit sought is denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.




The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


